Case 2:21-cv-00678-JS-AYS Document 91 Filed 06/14/21 Page 1 of 2 PageID #: 1337



                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF NEW YORK



In re Hain Celestial Heavy Metals Baby Food     CASE NO. 2:21-cv-0678-JS-AYS
Litigation
                                                CLASS ACTION

                                                PROOF OF SERVICE OF SUMMONS
This Document Relates to Lawson v. Hain         AND COMPLAINT
Celestial Group, Inc.; Case No. 2:21-cv-02986




956532.1
Case 2:21-cv-00678-JS-AYS Document 91 Filed 06/14/21 Page 2 of 2 PageID #: 1338
